  Case 20-01004         Doc 91    Filed 11/16/20 Entered 11/16/20 13:55:46             Desc Main
                                    Document     Page 1 of 6



                              UNITED STATES BANKRUPTCY COURT
                                      DISTRICT OF MAINE


 In re:
                                                    Chapter 11
 Terrance J. McClinch,                              Case No. 18-10568

                             Debtor


 Joseph A. Palsa, in his Capacity as Trustee
 Under the Arthur L. McClinch Trust Dated
 April 3, 1981,
                                                    Adv. Proc. No. 20-1004
                             Plaintiff
   v.

 Terrance J. McClinch,

                             Defendant



                   ORDER COMPELLING PRODUCTION OF DOCUMENTS

          Potential discovery disputes have loomed over this adversary proceeding since its

inception. Many of those disputes have now come into sharper focus and have been presented to

the Court by way of a motion under Fed. R. Civ. P. 37. More specifically, the Plaintiff filed its

Motion to Compel Defendant Terrance J. McClinch to Produce Documents [Dkt. No. 83] (the

“Motion to Compel”) and the Defendant countered with an objection [Dkt. No. 85] (the

“Objection”). After considering the parties’ statements at a hearing on November 9, 2020, the

Court GRANTS the Motion to Compel in part on the following terms:

          1. A preliminary matter deserves mention. The Defendant has prefaced his responses
             and objections to the Plaintiff’s first request for production of documents with a
             number of “General Objections” that, in his view, should apply to all of his responses.
             See [Dkt. No. 83, Ex. B-1, B-2, B-3, & B-4]. By and large, these “General
             Objections” are not effective to limit the Defendant’s discovery obligations.
     Case 20-01004     Doc 91      Filed 11/16/20 Entered 11/16/20 13:55:46               Desc Main
                                     Document     Page 2 of 6



            Objections to requests for production must be advanced “[f]or each item or category”
            of information requested and must “state with specificity the grounds for objecting to
            the request, including the reasons.” Fed. R. Civ. P. 34(b)(2)(B). “An objection must
            [also] state whether any responsive materials are being withheld on the basis of that
            objection.” Fed. R. Civ. P. 34(b)(2)(C). This latter requirement is intended avoid the
            confusion that arises “when a producing party states several objections and still
            produces information, leaving the requesting party uncertain whether any relevant
            and responsive information has been withheld on the basis of the objections.” Fed. R.
            Civ. P. 34 Advisory Committee Notes (2015 Amendment).

         2. In his third numbered “General Objection,” the Defendant asserts that he will not
            produce documents responsive to the Plaintiff’s requests if those documents are in
            possession of a third party who has been subpoenaed by the Plaintiff. Instead, the
            Defendant asserts that such documents will be produced by the third party in
            accordance with the subpoena. The Defendant’s obligation to produce documents
            within his possession, custody, or control is not suspended by the reality that the same
            documents may be, or even are, in the possession, custody, or control of a third party,
            and may be subject to production by that third party. See Pinkston v. Univ. of S. Fla.
            Bd. of Trs., No. 8:18-cv-2651-T-33SPF, 2019 WL 4254471, at *2 (M.D. Fla. Sept. 9,
            2019); Seah Chee Wei v. Rocky Point, Int’l LLC, No. 16-CV-1282-JPS, 2017 WL
            3911585, at *1 (E.D. Wis. Sept. 6, 2017). The Defendant’s third numbered General
            Objection is therefore overruled.1

         3. In his fourth numbered “General Objection,” the Defendant indicates that he “shall
            not produce documents or information responsive to any Request to the extent any
            such responsive document contains information subject to the attorney-client
            privilege, the work-product doctrine, the joint defense privilege, the common interest

 1
     This objection is overruled, but the Court has stopped short of ordering production of documents or
ESI withheld on the basis of this objection for one simple reason: there may be other grounds upon which
the Defendant has resisted producing some of the documents or ESI. For example, there may be a claim
of attorney-client privilege as to some of the documents or ESI. Although the Defendant had not, as of
November 9, 2020, served a privilege log, and such a failure could result in a waiver of any applicable
privilege, the Plaintiff has not asked for an order determining that such a waiver occurred. To a certain
extent, the parties’ discovery disputes were presented to the Court in a vacuum.


                                                  -2-
Case 20-01004     Doc 91     Filed 11/16/20 Entered 11/16/20 13:55:46            Desc Main
                               Document     Page 3 of 6



       privilege, or any other applicable privilege, protection, or immunity from discovery.
       Any redacted or withheld documents shall be identified in accordance with the ESI
       Protocol at a future date when McClinch’s document productions are complete.” See,
       e.g., [Dkt. No. 83, Ex. B-1]. This generalized objection does not meet the
       requirements of Fed. R. Civ. P. 26(b)(5)(A)(ii). And, to the extent that the objection
       contemplates the production of a privilege log only after the completion of the
       Defendant’s document production, the objection conflicts with the parties’ stipulated
       ESI Protocol, Part E(1) of which contemplates the production of “a rolling privilege
       log of withheld documents within a reasonable period after the document was
       withheld from” the rolling production of documents. See [Dkt. No. 51]. The
       Defendant is ordered to produce a privilege log that describes the documents withheld
       in sufficient detail for specific claims of privilege to be assessed (on a document-by-
       document basis, or on a categorical basis that meets the requirements of the ESI
       Protocol), and to complete that production no later than December 4, 2020.

    4. The Defendant’s fifth numbered “General Objection” is temporal. In it, he “objects
       to the timeframe of the Requests of January 1, 2009, to the present date.” See, e.g.,
       [Dkt. No. 83, Ex. B-1]. He further states that: “For each Request, and subject to any
       general or specific objections, McClinch shall limit his search for documents only to
       the time period in which responsive documents are reasonably likely to exist in the
       ordinary course or to the time period set forth in any specific objection.” Id. This
       objection to the temporal scope of some aspects of the Plaintiff’s discovery requests
       has some merit. Discovery of documents and ESI dating back to January 1, 2009 is
       not proportional to the needs of the case considering the factual questions in this
       proceeding. While it is technically possible that documents from 2009 may bear on
       factual questions regarding the Defendant’s financial condition in 2012, the burden of
       collecting extensive documentation dating back over 10 years outweighs its likely
       benefit to the resolution of the parties’ disputes. For this reason, the Defendant need
       not produce documents or ESI dating prior to January 1, 2012. See Fed. R. Civ. P.
       26(b)(2)(C)(iii). But he may not withhold documents or ESI dating after January 1,




                                           -3-
     Case 20-01004      Doc 91      Filed 11/16/20 Entered 11/16/20 13:55:46                Desc Main
                                      Document     Page 4 of 6



            2012 on the basis of any general or specific temporal objection or limitation like that
            found in the Defendant’s response to Request for Production (“RFP”) 7 and 8.

         5. In light of these determinations, and subject to the temporal parameter established in
            the prior paragraph, the Defendant is hereby ORDERED to produce documents
            responsive to RFP 7, 9, 10, 11, 25, 26, and 27. The Defendant must also produce
            documents responsive to RFP 8, but only as to 185 Thorpe Street Corp.2

         6. The final aspect of the Motion to Compel relates to the Plaintiff’s requests for
            production of the Defendant’s passports and other information documenting
            international travel by the Defendant. The Defendant has objected to the request for
            production of his passports, asserting that the request “for personal and confidential
            information is intended solely to harass [him] and not to lead to the production of any
            information relevant to a party’s claims or defenses[.]” [Dkt. No. 83, Ex. B-1.] He
            has objected to the requests for production of his other travel documents, asserting
            that the information and documents sought by the requests are not relevant and that
            the burden of production would substantially outweigh the probative value, if any, of
            the information. See [Dkt. No. 83, Ex. B-3].3

         7. Relevance is a binary concept: either information is relevant or it is not. In civil
            litigation in federal court, the test for relevance is set forth in Fed. R. Evid. 401:

                        Evidence is relevant if:

                        (a) it has any tendency to make a fact more or less probable
                        than it would be without the evidence; and


 2
     The Plaintiff did not ask the Court to compel production of documents responsive to RFP 8 as that
request relates to the other defined “Subject Entities.” That term is expansively defined to cover 43
entities “and their present and former subdivisions, subsidiaries, parents, affiliates, predecessors,
successors, and assignees, their present and former officers, directors, members, managers, trustees,
principals, shareholders, partners, investors, employees, agents, representatives, consultants, nominees,
accountants, attorneys-in-fact, and lawyers[.]” [Dkt. No. 83, Ex. A.]
 3
    The requests for production of travel documents sweep broadly. RFP 72, for example, seeks: “Any
and all documents, including but not limited to tickets, receipts, calendars, souvenirs, and customs
declarations, concerning international travel by Terrance J. McClinch.” Id.


                                                    -4-
Case 20-01004     Doc 91     Filed 11/16/20 Entered 11/16/20 13:55:46             Desc Main
                               Document     Page 5 of 6



                  (b) the fact is of consequence in determining the action

       Fed. R. Evid. 401. The Plaintiff posits that information about the Defendant’s
       international travel may reveal information about his financial condition. The
       Plaintiff’s suspicions are sharpened by twin beliefs: first, that the Defendant traveled
       to countries where laws or customs permit assets to be hidden from creditors and
       others with relative ease, and second that the Defendant traveled to some of those
       places on his private aircraft and stayed there only for short periods of time. The
       Defendant’s financial condition as of the date of his chapter 11 filing is, without
       question, relevant to one of the counts in the Plaintiff’s complaint. The Defendant’s
       financial condition in 2012 would seem to be relevant to the Plaintiff’s claim that
       certain consents were procured by misrepresentations. But the Defendant’s
       international travel, by itself, does not make any material fact in this case more or less
       probable. The passports by themselves, are not relevant.

    8. The same conclusion obtains with respect to RFP 72-77. The travel information that
       the Plaintiff seeks is not relevant to any claim or defense in this case. As to these
       requests, even if the information were relevant, the requests are not proportional to
       the needs of this case. Unlike relevance (which is binary), proportionality is
       measured on a sliding scale. To be sure, the Plaintiff would like an opportunity to
       examine the Defendant about his personal affairs and, if the Plaintiff learned that the
       Defendant traveled to certain jurisdictions, the Plaintiff may be able to ask, in a
       deposition, more pointed questions designed to unearth hidden assets. To an extent,
       this may be a useful exercise for the Plaintiff. But the proportionality limits of Rule
       26(b) contemplate that a party may be denied access to some discovery that could be
       helpful to that party. That is the entire point of proportionality in discovery. The slim
       likelihood of these requests producing relevant evidence, the intrusion on the
       Defendant’s privacy interests, and the effort and expense that would attend the
       collection and production of the information sought leads the Court to conclude that
       RFP 72-77 exceed the permissible scope of discovery.




                                            -5-
 Case 20-01004      Doc 91     Filed 11/16/20 Entered 11/16/20 13:55:46            Desc Main
                                 Document     Page 6 of 6



      9. To the extent that the Defendant has not yet completed responding to and producing
         documents in response to the Plaintiff’s First Request for Production, he must
         complete these efforts no later than December 4, 2020.

      10. Because neither party asked for an award of expenses under Fed. R. Civ. P. 37(a)(5),
         and because both parties bear some responsibility for the circumstances that produced
         the Motion to Compel, no expenses are awarded. However, if other motions under
         Rule 37 are brought in this case, the Court will apply the rule according to its terms,
         and the absence of a request for expenses by the prevailing party will not be a
         material factor in the Court’s analysis.



Date: November 16, 2020
                                            Michael A. Fagone
                                            United States Bankruptcy Judge
                                            District of Maine




                                              -6-
